Citation Nr: 1614860	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to May 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In February 2011 and March 2012, the Board remanded the case to the RO for additional development of appealed claims.  In September 2011, a videoconference hearing (at which the Veteran appeared accompanied by a former attorney-representative) was held before the undersigned; a transcript of the hearing is in the record.  (The Veteran has since appointed a new attorney to represent him in the matter on appeal.)  

An October 2012 Board decision denied the Veteran entitlement to a TDIU rating, as well as two additional claims seeking service connection.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision, the Court affirmed the Board's decision in part (with regard to the service connection claims), and vacated the decision in part with regard to the TDIU claim, remanding such matter to the Board for additional proceedings consistent with the Memorandum Decision.  The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which in a December 2014 decision affirmed the Court's decision as to the service connection claims.  Thus, the sole remaining issue on appeal is entitlement to a TDIU rating.  

In July 2015, the Board remanded the case to the RO to afford the Veteran another Board hearing.  In January 2016, a 3-way videoconference hearing (with the Veteran appearing at the RO and his new attorney representative at the San Diego, California RO) was held before the undersigned; a transcript of that hearing is associated with the record.  In February 2016, the Veteran's representative submitted a report of a private vocational assessment of the Veteran, with a waiver of AOJ initial consideration in accordance with 38 C.F.R. § 20.1304.

The issue of entitlement to a TDIU rating on an extraschedular basis (under 38 C.F.R. § 4.16(b)) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's sole service-connected disability is Scheuermann's disease with secondary herniated nucleus pulposus, currently rated as 40 percent disabling, which does not meet the minimum schedular percentage standards for a TDIU.


CONCLUSION OF LAW

The schedular rating criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

However, in regard to a TDIU claim under 38 C.F.R. § 4.16(a), where the initial question to be determined is whether or not the Veteran's service-connected disabilities meet the minimum schedular percentage standards, the provisions of the VCAA have no effect on an appeal.  As here, it is the law, and not the underlying facts or development of the facts, that is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). 

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case.  Therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"). 

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Facts and Analysis

In a September 2009 rating decision, the RO granted a 40 percent rating for the Veteran's service-connected Scheuermann's disease with secondary herniated nucleus pulposus, effective in October 2006.  In November 2009, the Veteran filed a TDIU claim, contending that since May 2004 he was unemployable due to his service-connected disability.  His Scheuermann's disease with secondary herniated nucleus pulposus is his sole service-connected disability.  He testified at two Board hearings, in September 2011 and in January 2016, describing how his service-connected disability and its associated symptoms and medication affected his daily functioning to the extent that he was unable to work.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

As previously noted, the Veteran has a single service-connected disability, namely, Scheuermann's disease with secondary herniated nucleus pulposus, which is rated as 40 percent disabling.  A February 2011 Board decision denied the Veteran a rating in excess of 40 percent for the disability.  The issue of service connection for a cognitive disorder associated with the service-connected disability arose during the September 2011 hearing, but it was denied in an August 2012 rating decision, which was not appealed.  Other disabilities claimed to be associated with the service-connected disability, such as a kidney disability, urinary tract disability, and bilateral lower extremity neurological disability, were likewise finally denied by the Board (and in regard to the kidney disability issue, the Court affirmed the Board's decision).  Thus, the Veteran's combined disability rating is 40 percent, and the record shows that the Veteran's schedular rating for Scheuermann's disease with secondary herniated nucleus pulposus has been no higher than 40 percent.  

As is clearly shown, the Veteran's rating of 40 percent does not meet the threshold minimum schedular percentage standards for a TDIU under 38 C.F.R. § 4.16(a).  That is, there is not a single service-connected disability ratable at 60 percent or more, and there is not, as a result of two or more disabilities where at least one disability is ratable at 40 percent or more, sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 


ORDER

The appeal seeking entitlement to a schedular TDIU is denied.  


REMAND

Where, as here, the schedular percentage requirements for a TDIU have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

In support of the Veteran's claim, in February 2016, the Veteran's representative submitted a report of a private vocational assessment of the Veteran.  It was completed by a certified rehabilitation counselor, who indicated that she had reviewed the Veteran's claims file and conducted a telephone interview of the Veteran.  She concluded that the Veteran was incapable of performing substantially gainful employment (since 2003), regardless if it was sedentary, light, medium, or heavy duty work.  In her comprehensive report, she indicated that a vocational profile considered such factors as the person's cognitive, physical, and psychological abilities and limitations.  Although she acknowledged that the Veteran had been diagnosed with other conditions and that her report would focus on his service-connected disability and its effect on his employability, it appears she relied in part on nonservice-connected disability such as a cognitive disorder (the RO denied service connection for a cognitive disorder in August 2012).  For example, she cited to the Veteran's memory deficits and impaired cognition resulting from medications he took for his disability that purportedly caused periods of incoherence.  However, on a VA mental examination conducted in July 2012 to assess the Veteran for cognitive deficits related to service-connected disability, he did not have a diagnosis of a mental disability.  Also, the Veteran's VA primary care physician, Dr. Richlie, indicated on an August 2011 lumbar spine residual functional capacity assessment that only side effects of drowsiness and sweats may have implications for working (memory difficulty, for example, was not noted).  The vocational expert in February 2016 did not reconcile her findings with those of the VA examiner or VA physician.  

Also, in describing the Veteran's work history, she stated that the Veteran's last job was in 2003 (at the January 2016 hearing, the Veteran stated that he had not worked since 2002).  However, on the July 2012 VA mental examination, it was reported that the Veteran was self-employed and that he and his children currently had their own business (wind-farm for energy) in which he looked after the finances and supplies and dealt with vendors.  The VA examiner further remarked that such a job required good cognitive functioning and that the Veteran presently showed no signs of difficulty with concentration, calculation, or memory upon testing.  Additionally, the vocational expert indicated in February 2016 that the Veteran's service-connected disability limited his ability to ambulate because he required the use of crutches and that he had constant lower back burning and electric shock with sensitivity to both lower extremities.  She evidently relied on Dr. Richlie's August 2011 assessment of the Veteran's lumbar spine condition in this regard, but it is noted that service connection for bilateral lower extremity neurological disability was denied by the Board in February 2011 (and such disability is not for consideration herein).  

Thus, it appears that the record contains inconsistencies relative to the Veteran's ability to obtain and maintain employment.  Further, the conclusions of the recent private vocational assessment appear to be based, at least in part, on inaccurate suppositions.  In light of the conflicting evidence concerning the symptom manifestations of the Veteran's service-connected disability and the effect of such symptoms and medication on his functional capabilities, and in view of the amount of time that has elapsed since any medical opinion has been received in regard to the Veteran's employability, the RO/AOJ should obtain a medical opinion that clarifies the functional impairment from his service-connected disability alone and whether the limitations, in and of themselves, preclude employment, even sedentary employment.  The RO/AOJ should also inquire about the Veteran's family business and what his role is in it (a report of the income he derives from the business should assist in bringing clarity to the matter).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to provide information concerning any family business he operates or operated with his children (specified as a wind-farm for energy as reported on a July 2012 VA mental examination, wherein it was indicated that he looked after the finances and supplies and dealt with vendors), and to indicate what, if any, role he plays or played in such an enterprise.  He should expressly report his annual income from the business for the years 2009 to the present. 

2.  The AOJ should obtain a medical opinion, with examination only if deemed necessary by the opinion provider, to determine all symptom manifestations, including medication side effects, of the Veteran's service-connected Scheuermann's disease with secondary herniated nucleus pulposus, and whether the disability in and of itself precludes "substantially gainful" employment, to include sedentary employment.  The claims folder must be forwarded to the opinion provider for review.  In particular, the opinion provider should (a) specify all symptoms of the disability including any side effects induced by medication(s) that cause the Veteran functional impairment, (b) comment generally on the functional and industrial impairment caused by the service-connected disability, and (c) indicate whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the service-connected disability results in his unemployability, and in particular, whether he could engage in sedentary employment. 

In furnishing an opinion, the opinion provider should consider, and comment as necessary upon, the following evidence:  statements and testimony of the Veteran to the effect that he is unable to work as a result of his service-connected disability; records from the Social Security Administration, showing that the Veteran was granted disability benefits in June 2004, based in part on this disability; VA Dr. Richlie's June 2004 statement and August 2011 functional capacity assessment regarding the Veteran's restrictions, VA examination reports in July 2009 with an addendum report in March 2010 relative to assessing Scheuermann's disease with secondary herniated nucleus pulposus and any associated neurological findings, and finding the Veteran could perform at least sedentary work with frequent position changes; a July 2012 VA mental examination that disclosed no diagnosis associated with the service-connected disability; and the February 2016 private vocational opinion concluding that the Veteran is unemployable due to service-connected disability.  

The opinion provider is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 
 
3.  After completion of the above, the AOJ should determine whether a TDIU may be awarded; if not, the claim for a TDIU rating should be referred to VA's Director of Compensation and Pension for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).
 
4.  Thereafter the AOJ should implement the Compensation and Pension Director's determination on the matter.  If the benefit remains denied, AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


